Opinion by
Mr. Justice Potter,
While no specific reason is given by the learned court below for sustaining the demurrer to the bill as filed in this case, yet we see no error in its action. The bill is in form a creditor’s bill, and as such cannot be sustained under the ordinary and long established methods of procedure if the plaintiff has a full and adequate remedy at law: People’s Nat. Bank v. Kern, 198 Pa. 66. An assignment for the benefit of creditors was made by the defendant, Mrs. Callaghan, long prior to the filing of this bill. If such assignment had not been made, the complainants here would have had no hesitation in levying upon and selling her life estate in the property, and, if its possession had been denied, they could have brought ejectment. Certainly such a bill as this could not have been sustained under those *148circumstances. We do not see that the fact of the assignment alters the situation in this respect. If the interests of Mrs. Callaghan as life tenant and as lessor are vested in the assignee for the benefit of creditors, then she is not a proper party to the bill, and no decree can be entered against-her; but if, as alleged, the making of the lease was for the purpose of creating a trust for her benefit, and was in fraud of her creditors, as is contended in the bill, her interest in the property would still remain subject to the execution of the judgment creditors, and the remedy at law would be adequate and effectual.
Without discussing other reasons upon which the demurrer might have been sustained, the one referred to is sufficient.
The decree is, therefore, affirmed at the cost of the appellants.